13-395
         Lin v. Holder
                                                                                       BIA
                                                                               A077 957 393
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       SHAO LIN LIN, A.K.A. TRACY HUM,
14                Petitioner,
15
16                       v.                                     13-395
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Erica B. Miles, Senior
27                                     Litigation Counsel; Jesse Lloyd
28                                     Busen, Attorney, Civil Division,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Shao Lin Lin, a native and citizen of China,

 6   seeks review of a January 14, 2013 decision of the BIA

 7   denying her motion to reopen.       In Shao Lin Lin, a.k.a. Tracy

 8   Hum, No. A077 957 393 (B.I.A. Jan. 14, 2013).      We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       We review the BIA's denial of a motion to reopen for

12   abuse of discretion, mindful that such motions are

13   "disfavored," Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

14   2006) (citing INS v. Doherty, 502 U.S. 314, 322-23 (1992)),

15   and the agency's factual findings regarding country

16   conditions under the substantial evidence standard, Jian Hui

17   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18       Aliens seeking to reopen proceedings may move to reopen

19   no later than 90 days after the final administrative

20   decision was rendered.   8 U.S.C. 1229a(c)(7)(C)(i); 8 C.F.R.

21   1003.2(c)(2).   However, this time limitation does not apply

22   if the motion is "based on changed country conditions


                                     2
 1   arising in the country of nationality or the country to

 2   which removal has been ordered, if such evidence is material

 3   and was not available and would not have been discovered or

 4   presented at the previous proceedings." 8 U.S.C.

 5   1229a(c)(7)(C)(ii); 8 C.F.R. 1003.2(c)(3)(ii).

 6       It is undisputed that Lin’s motion to reopen was

 7   untimely; she filed it nearly eight years after the agency

 8   rendered its final decision.   The BIA determined that she

 9   failed to carry her heavy burden of demonstrating material

10   changed country conditions that would excuse her delay.      See

11   Matter of S-Y-G-, 24 I. & N. Dec. 247, 251, 258 (BIA 2007));

12   8 U.S.C. 1229a(c)(7)(C)(ii).   The BIA "compare[d] the

13   evidence of country conditions submitted with the motion to

14   those that existed at the time of the merits hearing below,"

15   and concluded that mistreatment of Christian groups in China

16   represents not a change in conditions, but rather a

17   longstanding and ongoing problem.   Matter of S-Y-G-, 24 I. &

18   N. Dec. at 253.   This was no abuse of discretion.    See,

19   e.g., Matter of S-Y-G-, 24 I. & N. Dec. at 257 ("Change that

20   is incremental or incidental does not meet the regulatory

21   requirements for late motions of this type.").

22



                                    3
 1       Similarly, the agency was within its discretion to

 2   conclude that Lin's motion was predicated on a change in her

 3   personal circumstances – converting to Christianity – rather

 4   than a change in China.   As this Court has admonished, "[a]

 5   self-induced change in personal circumstances cannot

 6   suffice" to excuse an untimely motion to reopen.     Wei Guang

 7   Wang v. BIA, 437 F.3d 270, 274 (2d Cir. 2006).

 8       The agency was entitled to give little weight to a

 9   letter from Lin’s friend in China because it was not

10   notarized and was prepared specifically for Lin’s motion.

11   See, e.g., Matter of H-L-H- & Z-Y- Z-, 25 I. & N. Dec. 209,

12   215 (BIA 2010) (giving diminished evidentiary weight to

13   letters from interested witnesses not subject to

14   cross-examination), rev'd on other grounds by Hui Lin Huang

15   v. Holder, 677 F.3d 130 (2d Cir. 2012).     In any event, the

16   letter said nothing about changed country conditions.

17   Matter of S-Y-G-, 24 I. & N. Dec. at 253.

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.   Any pending request for

23   oral argument in this petition is DENIED in accordance with

                                   4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   5